DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election requirement in the reply filed on 12/28/2021 is acknowledged, and Species A was elected.   Examiner acknowledges that all claims read on the elected species.
The traversal is on the ground(s) that the International Searching Authority did not raise a unity of invention concern.  This is not found persuasive because the guidelines for examination for USPTO are not the same as for the International Searching Authority and their findings do not dictate ours.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/11/2020, 12/30/2020, 5/28/2020, 6/15/2021, and 1/12/2022 were filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim 1 objected to because of the following informalities: the plurality of elements set forth in the claim are not separated by a line indentation.  Appropriate correction is required. See MPEP § 608.01(m), and suggested indentation format below.
Suggested format:
A baffle for a block-type heat exchanger comprising 
a baffle plate, 
the baffle plate comprising 
a first surface and a second surface being parallel to a baffle plane located between the first surface and the second surface, the baffle plate comprising 
a first longitudinal edge, a second longitudinal edge, a first transverse edge and a second transverse edge, the baffle comprising 
a resilient member at the second longitudinal edge and 
a reinforcement extending away from the baffle plane.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the reinforcement extends away from the baffle plane in two directions”, and the claim also recites “preferably the reinforcement extends away from the baffle plane in two directions where one of the two directions has a component that extends away from the baffle plane P1 in a direction substantially opposite a direction in which a component of the other of the two directions extends away from the baffle plane P1” which is the narrower statement of the range/limitation. Claim 5 further recites “more preferred the reinforcement extends away from the baffle plane in two substantially opposite directions” which further narrows the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, the broad limitation before “preferably” will be examined, all limitation following “preferably” are interpreted as not required, and are not examined.
The terms “substantially perpendicular”, and “substantially parallel” in claims 5, 12, and 13 relative terms which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the limitation of “substantially perpendicular” will be taken to mean perpendicular, and the limitation of “substantially parallel” will be taken to mean parallel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuckmantel (US 4,215,745).
Re: Claim 1, Tuckmantel discloses: 
A baffle (fig. 2, fig. 4, seal 3 blocks flow around the edge of plate 2, thus is a baffle) for a block-type heat exchanger (baffle in fig. 2 can be used for a block-type heat exchanger. Note the limitation “block-type” is a broad) comprising 
a baffle plate (seal 3, fig. 2, annotated below), 
the baffle plate comprising 
a first surface (uppermost side of inner flange 6, see annotated fig. 2 below) and
 	a second surface (lowermost side of inner flange 7, annotated fig. 2) being parallel to a baffle plane (annotated fig. 2, note baffle plane is not a structural element, it is an imaginary plane, claim 6 states that the first and second surfaces are parallel) located between the first surface and the second surface, the baffle plate comprising 
a first longitudinal edge (fig. 4, annotated below), a second longitudinal edge (annotated fig. 4), a first transverse edge (annotated fig. 4) and a second transverse edge (annotated fig. 4), 
the baffle comprising 
a resilient member (seal strip 9, fig. 2) at the second longitudinal edge and 
a reinforcement (groove 8, fig. 2, beginning from bends 6’ and 7’ and bending toward the baffle plane and continuing to bend to extend towards the first longitudinal edge, bending again and meeting at the baffle plane) extending away from the baffle plane (left side of seal 3, fig. 2, where the reinforcement wraps around plate 2).
Re: Claim 2, Tuckmantel discloses the reinforcement (groove 8, fig. 2) is located at the second longitudinal edge (see annotated fig. 2. Reinforcement goes from 6’ to 7’, wrapping inside of the first surface and second surface. 6’ and 7’ are located at the second longitudinal edge).
Re: Claim 3, Tuckmantel discloses the resilient member (seal strip 9, fig. 2) is attached to the reinforcement (annotated fig. 2, reinforcement goes from 6’ to 7’, and seal strip 9 is between).
Re: Claim 4, Tuckmantel discloses a portion of the resilient member (seal strip 9, fig. 2) extends in a direction having at least a component being parallel to the baffle plane and perpendicular to the second longitudinal edge (fig. 2, seal strip 9 extends from left to right).
Re: Claim 5, Tuckmantel discloses the reinforcement (groove 8, fig. 2) extends away from the baffle plane in two directions (at element 10, fig. 2, the reinforcement extends away from the baffle plane in both directions), preferably the reinforcement extends away from the baffle plane in two directions where one of the two directions has a component that extends away from the baffle plane P1 in a direction substantially opposite a direction in which a component of the other of the two directions extends away from the baffle plane P1, more preferred the reinforcement extends away from the baffle plane in two substantially opposite directions (at element 10, fig. 2, the reinforcement extends away from the baffle plane in opposite directions).
Re: Claim 15, Tuckmantel discloses the reinforcement (groove 8, fig. 2) extends along at least a majority of the second longitudinal edge (fig. 4 shows a perspective view and the groove 8 can be seen extending along the second longitudinal edge).

    PNG
    media_image1.png
    914
    776
    media_image1.png
    Greyscale

Annotated Figure 2 of Tuckmantel


    PNG
    media_image2.png
    692
    909
    media_image2.png
    Greyscale
Annotated Figure 4 of Tuckmantel

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuckmantel (US 4,215,745), and further in view of Kamio (US 6,102,111).
Re: Claim 6, Tuckmantel teaches the limitations of claim 1, further discloses a first primary bent portion (see annotated fig. 2 above) extending away from the baffle plane to a first primary bend (annotated fig. 2) located at a distance from the baffle plane (annotated fig. 2).
Tuckmantel does not disclose the reinforcement comprises a primary double bent portion comprising a first primary bent portion extending away from the baffle plane to a first primary bend located at a distance from the baffle plane and a second primary bent portion extending from the first primary bend towards the baffle plane. 
However Kamio teaches a flange-reinforced baffle plate (paragraph 42, fig. 13C) wherein the reinforcement comprises a primary double bent portion (fig. 13C, bonding flange 28 and the portion of baseplate 26 that is above the baffle plane) comprising a first primary bent portion (bonding flange 28, fig. 13C) extending away from the baffle plane to a first primary bend (fig. 13C, U-shaped bend at the top of bonding flange 28) located at a distance from the baffle plane (first primary bend is not on the baffle plane, thus is a distance away from the baffle plane) and a second primary bent portion (fig. 13C, portion of baseplate 26 that is above the baffle plane) extending from the first primary bend towards the baffle plane (fig. 13C).
Therefore, in view of Kamio’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the baffle reinforcement of Tuckmantel with the reinforcement comprises a primary double bent portion comprising a first primary bent portion extending away from the baffle plane to a first primary bend located at a distance from the baffle plane and a second primary bent portion extending from the first primary bend towards the baffle plane, as taught by Kamio, to improve the reinforcement of Tuckmantel by providing effective moderation of stress concentrations and thus enhancing heat exchanger durability (see Kamio paragraph 28).
Re: Claim 7, Tuckmantel as modified by Kamio, as applied to claim 6 above, further teaches the reinforcement comprises a secondary double bent portion (Kamio fig. 13C, boding flange 27 and portion of baseplate 26 that is below the baffle plane) comprising a first secondary bent portion (Kamio fig. 13C, bonding flange 27) extending away from the baffle plane (Kamio fig. 13C) to a first secondary bend (Kamio fig. 13C, U-shaped bend at the bottom of bonding flange 27) located at a distance from the baffle plane (first secondary bend is not on the baffle plane, thus is a distance away from the baffle plane) and a second secondary bent portion (Kamio fig. 13C, portion of baseplate 26 that is below the baffle plane) extending from the first secondary bend towards the baffle plane (Kamio fig. 13C).
Re: Claim 9, Tuckmantel as modified by Kamio, as applied to claims 6 and 7 above, further teaches. the second primary bent portion (Kamio fig. 13C, portion of baseplate 26 that is above the baffle plane) and the second secondary bent portion (Kamio fig. 13C, portion of baseplate 26 that is below the baffle plane) are joined (Kamio fig. 13C, baseplate 26 is comprised of the second primary bent portion and the second secondary bent portion, and they are a single piece).
Re: Claim 8, Tuckmantel as modified by Kamio, as applied to claim 6 above, further teaches the primary double bent portion (Kamio fig. 13C, bonding flange 28 and the portion of baseplate 26 that is above the baffle plane) comprises a second primary bend (Kamio fig. 13C, portion of baffle that bends from horizontal to vertical) from which the first primary bent portion (Kamio fig. 13C, bonding flange 28) extends.
Re: Claim 10, Tuckmantel discloses the baffle plate (Tuckmantel seal 3, fig. 2) comprises a first sheet (Tuckmantel fig. 2, portion of baffle plate above the baffle plane) and a second sheet (Tuckmantel fig. 2, portion of baffle plate below baffle plane) at least partially contacting each other (Tuckmantel, fig. 2, the sheets are joined at the baffle plane), the first sheet having the first surface (see annotated Tuckmantel fig. 2 above) and the second sheet having the second surface (see annotated Tuckmantel fig. 2).
Re: Claim 11, Tuckmantel discloses the reinforcement (Tuckmantel groove 8, fig. 2, beginning from bends 6’ and 7’ and bending toward the baffle plane and continuing to bend to extend towards the first longitudinal edge, bending again and meeting at the baffle plane) comprises a bent portion of the first sheet (Tuckmantel fig. 2).
Re: Claim 12, Tuckmantel as modified by Kamio, as applied to claim 6 above, further teaches the first primary bent portion (Kamio, bonding flange 28, fig. 13C)  extends substantially perpendicular in relation to the baffle plane (Kamio fig. 13C, bonding flange 28 is perpendicular to the baffle plane).
Re: Claim 13, Tuckmantel as modified by Kamio, as applied to claim 6 above, further teaches the first primary bent portion (Kamio, bonding flange 28, fig. 13C)  and the second primary bent portion (Kamio fig. 13C, portion of baseplate 26 that is above the baffle plane) are substantially parallel (Kamio fig. 13C, bonding flange 28 an baseplate 26 are parallel).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tuckmantel (US 4,215,745) in view of Kamio (US 6,102,111), and further in view of Naritomi (US 2015/0369545).
Re: Claim 14, Tuckmantel as modified by Kamio, as applied to claims 6 – 13 above teaches a primary double bent portion (fig. 13C, bonding flange 28 and the portion of baseplate 26 that is above the baffle plane). However, Tuckmantel as modified by Kamio does not teach an additional reinforcement covering the primary double bent portion.
Naritomi teaches an additional reinforcement (joining member 6, fig. 1) covering joined members (paragraph 87, joining member 6 surrounds the edge portions of joined members 4c and 5c of fig. 1). 
Therefore, in view of Naritomi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the reinforcement of Tuckmantel as modified by Kamio with an additional reinforcement covering the primary double bent portion, as taught by Naritomi, to improve the reinforcement of Tuckmantel as modified by Kamio by reducing processing steps such as deburring, therefore reducing manufacturing costs (see Naritomi paragraph 89).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763